 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     MARISA HUDSON,                                  )   Civil No. 2:18-cv-02812-AC
14
                                                     )
15          Plaintiff,                               )   STIPULATION AND PROPOSED ORDER
                                                     )   FOR A SECOND EXTENSION OF TIME
16                  v.                               )   FOR DEFENDANT TO FILE HER MSJ
17                                                   )
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 15 days
24   to file her motion for summary judgment. Defendant respectfully requests this extension of time
25   because of an illness to the undersigned, and because he has a Ninth Circuit responsive brief to
26   complete this week.
27
28   Stip. to Extend Def.’s MSJ


                                                     1
 1          The new due date for Defendant’s MSJ will be Tuesday, October 1, 2019.
 2
 3
                                               Respectfully submitted,
 4
 5   Date: September 16, 2019           By:    /s/ Jesse S. Kaplan*
                                               JESSE S. KAPLAN
 6                                             * By email authorization on September 16, 2019
                                               Attorney for Plaintiff
 7
 8
     Date: September 16, 2019                  McGREGOR W. SCOTT
 9                                             United States Attorney
10
                                        By:    /s/ Michael K. Marriott
11                                             MICHAEL K. MARRIOTT
                                               Special Assistant United States Attorney
12                                             Attorneys for Defendant
13
14   Of Counsel
     Jeffrey Chen
15   Assistant Regional Counsel
16   Social Security Administration

17
18
19
20                                             ORDER
21
22   APPROVED AND SO ORDERED:

23   DATED: September 17, 2019
24
25
26
27
28   Stip. to Extend Def.’s MSJ

                                                  2
